Citation Nr: 1438687	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-39 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1979 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a Decision Review Officer (DRO) in January 2011 and before the Board in March 2012.  Transcripts of both hearings are associated with the claims file.

In May 2012, the Board remanded the claim on appeal for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The claim for service connection for degenerative joint disease has been recharacterized as the evidence reflects that the Veteran has been found to have arthritis in the right knee.  As such, the claim for service connection for degenerative joint disease has been recharacterized to more accurately reflect the evidence of record.


FINDING OF FACT

Degenerative joint disease of the right knee is not the result of a disease or injury during active service; arthritis was not shown in service or to a compensable degree within one year after separation from active duty.




CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the right knee are not met.  See 38 U.S.C.A. §§ 1112, 1131, 11375103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify an Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The record indicates that prior to the initial adjudication of the claims, the Veteran was provided with complete VCAA notification in letters dated January 2008 and February 2008.  The Board finds that the duty to notify has been met.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board further concludes that the duty to assist has also been met. The Veteran's service treatment records, personnel records, private treatment records, and Social Security Administration (SSA) records have also been obtained.  As requested by the May 2012 Board remand, the Veteran was afforded an appropriate VA examination, and a relevant opinion has been obtained from the examiner after a review of the claims folder.  Additionally, outstanding treatment records pertaining to the Veteran's claim were also sought.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.



Service Connection

The Veteran contends that he has developed degenerative joint disease as a result of active service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As these disabilities include arthritis, continuity is for consideration in regards to the Veteran's degenerative joint disease claim. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, however, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in September 1985.  As such, presumptive service connection is not warranted for such disorder.

The service treatment records (STRs) show that the Veteran was treated for right knee and right leg pain.  Notably, in January 1980, the Veteran reported that he had right knee pain after running.  Also, in June 1980, the Veteran was seen, and chronic muscle strain of the right knee and right leg area was diagnosed, and he was placed on a temporary profile for 20 days.  

An August 2007 private treatment report shows complaints of right knee pain and a diagnosis of joint pain.  An additional August 2007 private treatment record indicated a history of a gunshot wound to the right leg with entrance proximal just below the right knee.

A January 2008 private treatment record shows that the Veteran presented for treatment with complaints of right knee soreness that worsened with progressive walking and reported that he was taking medication for arthritis.  The treating physician, Dr. John A. Frenz, noted the Veteran's medical history of a 1997 gunshot wound to the right leg.  Upon a physical examination, the diagnoses were arthritis, arthralgia, and mild bony deformity of the right knee and proximal leg; remote gunshot injury, right calf, without adverse residual sequelae; hallux valves deformity, left great toe, with a plantar callous formation at the second and third tarsal/metatarsal junctions; and tobacco abuse disorder.

SSA records show that the Veteran was determined to have become disabled in January 2008.  His claimed impairments included a bunion of the right left big toe, callus on the bottom of foot under middle toe, stacked toes on left foot, being shot in the right leg in 1997 which causes pain, and a protruding bone on the side of his right knee.  His impairments which were considered to be severe were arthritic changes with spurring and deformity in the right knee residual to tibia/fibula fracture; hallux valgus deformity; and calluses and subluxation of toes of the left foot.

A March 2009 private treatment record reflects the Veteran's reports of right knee pain due to a gunshot wound below the right knee.

A September 2009 private treatment record reflects a diagnosis of left foot joint pain.

During the Veteran's March 2012 Board hearing, he testified that his joints constantly ached, which he believed was due to being outside in cold weather while stationed in Germany.  He further testified to having been prescribed "arthritis pills" by a private physician.  

Pursuant to the May 2012 Board remand, the Veteran was afforded a November 2012 VA Disability Benefits Questionnaire (DBQ) examination to determine the nature and etiology of any degenerative joint disease disability.  The claims file was reviewed.  The examiner noted the Veteran's 1997 gunshot wound of the right proximal tibia with fracture and his report of right knee pain thereafter.  Upon examination, x-rays revealed degenerative joint disease of the right knee.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He further stated that it is clear that the Veteran has moderate osteoarthritis of the right knee.  He also observed a healed proximal tibial fracture from a gunshot wound suffered after service that healed in approximately 10 degrees of varus.  The examiner continued to opine that the Veteran's arthritis is likely age-related and that there was no convincing evidence of significant injury in the claims file that would have accelerated the process.  He also stated that he is unaware of a connection between cold weather and the development of osteoarthritis.  The examiner concluded that it is possible that the Veteran's varus alignment could accelerate arthritis; however, this injury was not incurred in service.

The Board finds that entitlement to service connection for degenerative joint disease of the right knee is not warranted.  The evidence does not demonstrate that the Veteran has a chronic disability due to service.

The Board acknowledges that there is a current diagnosis of DJD of the right knee and therefore, the first element of service connection is satisfied.  A veteran, however, seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Although the Board notes that the Veteran's STRs demonstrate treatment for right knee pain, STRs are negative for any diagnoses of any chronic arthritic disability of the right knee as any complaints were medically addressed in service, and were of an acute and transitory nature.

Moreover, although the Veteran had in-service complaints of right knee pain, there are no clinical findings or diagnoses of a right knee disability until many years after service as the first diagnosis of a right knee disability is the January 2008 diagnosis of right knee arthritis.  Although the Veteran reported and the evidence reflects a brief history of right knee pain prior to this diagnosis, specifically in August 2007, the Board notes that pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology of his joint pain.  In this instance, however, the etiology of his current disability may not be diagnosed via lay observation alone, and the Veteran has not been shown to have the expertise to provide an opinion concerning the complex medical questions of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the medical evidence is competent and credible.  Here, the November 2012 VA examiner reviewed the file, examined the Veteran, listened to his complaints, assessed the Veteran's orthopedic concerns and provided an opinion based on all of the evidence.  The examiner noted that the Veteran's chronic right knee joint pain began shortly after he suffered a post-service gunshot wound resulting in a right proximal tibia fracture in 1997.  He noted the Veteran's report that once the fracture healed, he began to have pain.  He opined that the Veteran's right knee arthritis is likely age-related and found no other evidence of significant injury in the record that would have accelerated the process.  The examiner further acknowledged the Veteran's other complaints of joint pain.  However, upon examination, the examiner found no other evidence of arthritis other than degenerative joint disease of the right knee.  The Board again notes that mere pain, alone without a diagnosed or underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  

Furthermore, SSA records show that the Veteran was awarded disability based upon review of his private treatment records and the January 2008 diagnosis by Dr. Frenz of right knee arthritis.  Nothing in these records linked any current right knee arthritis to service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for degenerative joint disease of the right knee.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for degenerative joint disease of the right knee is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


